Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 1985 (People v Crutchfield, 111 AD2d 346 [1985]), affirming a judgment of the Supreme Court, Kings County, rendered November 3, 1982.
*502Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci and Altman, JJ., concur.